            Case 3:20-ap-00038-JAF      Doc 1-1    Filed 03/25/20    Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION



In re   5200 ENTERPRISES LIMITED
        Debtor                                    Case No. 3:18-bk—01646-JAF


                                                  Chapter 11 of the U.S. Code
        5200 ENTERPRISES LIMITED
        Plaintiff


        MTAG
        Defendant

      CITY OF NEW YORK                            Adv. Proc. No.
      Defendant
____________________________________/

                                     EXHIBIT INDEX

Exhibit A      CONY intent to lease the Subject Property, dated January 13, 1987

Exhibit B      Letter from CONY Industrial Hygienist to CONY, dated February 5, 1988

Exhibit C      Letter from CONY DEP to CONY, dated February 24, 1988

Exhibit D      Letter from CONY inspector to SONY, dated April 14, 1988

Exhibit E      Registry of Inactive Hazardous Waste Disposal Sites, dated February 28, 1989

Exhibit F      Letter from SONY to CONY, dated March 7, 1991

Exhibit G      Letter from CONY to SONY, dated August 14, 1991

Exhibit H      Letter from SONY to CONY, dated December 26, 1996

Exhibit I      Letter from SONY to CONY, dated October 15, 2014

Exhibit J      Real Property Income and Expense, dated 2016

Exhibit K      Message from CONY assessment to 5200, dated May 2, 2016
            Case 3:20-ap-00038-JAF      Doc 1-1    Filed 03/25/20   Page 2 of 2




Exhibit L      Letter from 5200 to Brooklyn Business Center, dated May 1, 2017

Exhibit M      Letter from SONY to CONY, dated December 4, 2017

Exhibit N      Message from 5200 to CONY, dated March 12, 2018

Exhibit O      Message from CONY to 5200, dated May 2, 2018

Exhibit P      Message from 5200 to CONY, dated June 7, 2018

Exhibit Q      Property Evaluation, dated March 18, 2007

Exhibit R      Communications between SONY, CONY, and CONY, dated 2015

Exhibit S      Communications between CONY and CONY, dated April 2018

Exhibit T      Communications between CONY and MTAG, dated November 2017
